Citation Nr: 0925916	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a shell fragment wound to the left eye, to 
include diplopia, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
October 1967.  Service in the Republic of Vietnam is 
evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO granted service connection for 
residuals of a shell fragment wound to the left eye, to 
include diplopia, in the June 2002 rating decision.  A 
noncompensable rating was assigned; the effective date of 
that rating was the date of receipt of the appellant's claim 
- June 27, 2001.  The appellant was notified of that action 
and he has appealed the disability rating that has been 
assigned.  

In March 2005, the appellant and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the appellant's VA claims 
folder.  Following the afore-noted-hearing, in September 
2005, the Board remanded the claim for the appellant to 
undergo a medical examination to determine the nature, 
degree, and severity of any diplopia of the eyes.  Such 
examinations were provided in April 2006 and June 2007.  
Another remand occurred in August 2008 when the Board 
remanded the claim because there was inconsistent information 
provided to the appellant.  

After the Board remanded the claim, the Remand and Rating 
Development Team of the Huntington, West Virginia, RO, 
assigned a 30 percent disability rating for the appellant's 
left eye disability.  The effective date was determined to be 
June 27, 2001 - the date of receipt of the appellant's claim.  
The RO subsequently returned the claim to the Board for 
review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the appellant underwent an examination of the 
eyes in April 2006 and June 2007.  Upon review of the 
examination reports from those exams, it appears that a 
portion of the examination results is missing from the claims 
folder.  The information missing, the diplopia report, is 
vital and necessary in rating the appellant's disorder.

That is, the appellant's service-connected eye disability has 
been rated pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 6090 (Diplopia) (2008).  Diplopia is 
measured using the Goldmann Perimeter Chart.  38 C.F.R. 
§ 4.77 (Figure 2) (2008).  The chart identifies four major 
quadrants (upward, downward, and two lateral), plus a central 
field (20 degrees or less).  If diplopia exists within the 
central 20 degrees of vision the equivalent visual acuity is 
5/200.  Diplopia from 21 degrees to 30 degrees is the 
equivalent of visual acuity of 15/200 when down, 20/100 when 
lateral and 20/70 when up.  Diplopia from 31 degrees to 40 
degrees is the equivalent of 20/200 visual acuity when down, 
20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090 (2008).

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Id.  Specifically, 
the ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2) (2008).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3) (2008).  Finally, when 
diplopia exists in two individual and separate areas of the 
same eye, the equivalent visual acuity will be taken one step 
worse, but no worse than 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (4) (2008).

Additionally, a 30 percent evaluation is assigned where there 
is 20/40 visual acuity in one eye with 10/200, or 5/200 
visual acuity or light perception only in the other eye, 
where visual acuity is 20/50 in one eye with visual acuity of 
20/200 or 15/200 in the other eye, or where visual acuity is 
20/70 in one eye with visual acuity of 20/70 or 20/100 in the 
other eye.  38 C.F.R. §4.84a, Table V (2008).

As reported previously, the claims folder is lacking all of 
the examination reports accomplished over the course of this 
appeal.  That is, the diplopia reports are not of record.  
Without these reports, the Board is unable to properly and 
accurately rate the appellant's left eye disorder.  Thus, the 
claim will be returned to the RO/AMC so that all of the 
appellant's eye records and charts can be obtained and 
included in the claims folder for review.  

Intertwined with the issue on the appeal is whether an 
extraschedular evaluation should be assigned.  Because the 
RO/AMC has assigned a 30 percent rating for the appellant's 
left eye disability, it may be that this rating is the 
maximum disability rating that may be assigned pursuant to 
the rating criteria.  If this is the case, then an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) 
(2008) may be assigned, and this must be addressed by the RO 
before the Board issues a decision on this issue.  In this 
regard, pursuant to the duty to notify, the appellant should 
be notified of the elements necessary to substantiate a claim 
of entitlement to an extraschedular evaluation.  38 U.S.C.A. 
§§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2008); see also Thun v. Peake, 22 Vet. App. 111 (2008).  
Specifically, the appellant should identify and/or provide 
evidence that his service-connected left eye disability 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or the need for frequent periods of hospitalization.  See 38 
C.F.R. § 3.321(b)(1) (2008).  Hence, this item must also be 
returned to the RO/AMC for action.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the entire 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2008)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO should advise the appellant in writing 
that he may submit proof of marked 
interference with employment or the need 
for frequent periods of hospitalizations 
due to his left eye disorder.  This 
evidence may include letters or 
attendance statements from employers 
showing time lost from work due to this 
service-connected disability.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The RO/AMC should obtain from the VA 
Medical Center in Cleveland, Ohio, all of 
the appellant's ophthalmology records, 
including all diplopia charts and 
reports.  All records obtained should be 
added to the claims folder.  If requests 
for these records are not successful, the 
AMC/RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

3.  If the RO/AMC is unable to obtain all 
of the appellant's ophthalmology records, 
including all diplopia charts and 
reports, the appellant should once again 
be scheduled for ophthalmology 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the appellant, and 
the examination report should reflect 
consideration of the appellant's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the appellant's field of vision, 
and of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  The examiner should be advised 
of the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 6090 (2008) for 
information purposes in order that the 
examiner may understand the findings 
concerning diplopia which must be 
reported so that VA may apply the rating 
criteria to reported clinical findings.  

In the report, the examiner should render 
specific findings as to the extent to 
which the appellant experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the appellant is experiencing active 
pathology.  The examiner should also 
indicate whether the appellant has had 
any period of active pathology since the 
grant of service connection.

In addition, the examiner should comment 
upon whether the appellant's service- 
connected left eye disability results in 
marked interference with employment 
(i.e., beyond that contemplated in the 
assigned ratings).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  The 
adjudication of the claim should include consideration of 
whether "staged ratings", pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), is warranted.  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time, but only if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known to the U.S. Court of Appeals for 
Veterans Claims as "staged" ratings.  Id. at 126.  

Additionally, the RO/AMC must make a determination as to 
whether an extraschedular evaluation should be assigned in 
accordance with Thun v. Peak, 111, 115-16 (2008) (citing VA 
Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 
Vet. App. 57, 60 (1993), Floyd v. Brown, 9 Vet. App. 88, 95 
(1996)) or whether the claim should be referred to the 
Director of VA's Compensation and Pension Service.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, if it is determined 
that another VA eye examination should be performed, the 
appellant is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




